Case 3:20-cv-30108-MGM Document 38 Filed 11/13/20 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Plaintiff, ) Civil Action No.: 3:20-cv-30108-MGM
)
v. )
) JURY TRIAL DEMANDED
32 MAIN STREET, MONSON, MA: )
36 MAIN STREET, MONSON, MA; )
151 PALMER ROAD, MONSON, MA: ) Leave to file this Answer granted
4026 PLEASANT STREET, THORNDIKE, ) on 11-12-20, by Order of this Court
MA; and 2041-2043 HIGH STREET,
THREE RIVERS, MA, )
Defendants. )

Verified Answer with Affirmative Defenses in Response to the Plaintiff's First Amended
Verified Complaint for Forfeiture Jn Rem

The Defendants, 151 PALMER ROAD, MONSON, MA; 4026 PLEASANT STREET,
THORNDIKE, MA; and 2041-2043 HIGH STREET, THREE RIVERS, MA; (collectively referred
to as “Defendants”) by their attorneys, The Scher Law Firm, LLP, submit, as its Answer with
Affirmative Defenses to the Plaintiff's First Amended Verified Complaint for Forfeiture In Rem as
follows:

1. Admit the allegations contained in paragraph numbered “1” of the First Amended
Verified Complaint for Forfeiture Jn Rem.

2. Deny knowledge and information sufficient to form a belief as to the truth or falsity
of the allegations contained in paragraph numbered “2” of the First Amended Verified Complaint for
Forfeiture Jn Rem.

3. Deny knowledge and information sufficient to form a belief as to the truth or falsity
of the allegations contained in paragraph numbered “3” of the First Amended Verified Complaint for
Forfeiture In Rem.

4, Deny knowledge and information sufficient to form a belief as to the truth or falsity

of the allegations contained in paragraph numbered “4” of the First Amended Verified Complaint for
Forfeiture In Rem.

Page 1 of 3
Case 3:20-cv-30108-MGM Document 38 Filed 11/13/20 Page 2 of 4

5. Deny knowledge and information sufficient to form a belief as to the truth or falsity
of the allegations contained in paragraph numbered “5” of the First Amended Verified Complaint for
Forfeiture In Rem.

6. Deny knowledge and information sufficient to form a belief as to the truth or falsity
of the allegations contained in paragraph numbered “6” of the First Amended Verified Complaint for
Forfeiture In Rem.

PRAYER FOR RELIEF

7. The Defendants are not required to respond to the allegations contained in the
Plaintiff's Wherefore Paragraph because those allegations are merely characterizations of the relief
requested by the Plaintiff. To the extent that a response is required, the Defendants deny that the
Plaintiff is entitled to the relief it seeks.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

8. The owners of the Defendants, 151 PALMER ROAD, MONSON, MA; 4026
PLEASANT STREET, THORNDIKE, MA; and 2041-2043 HIGH STREET, THREE RIVERS, MA;
had no knowledge of the activities at the properties.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

9. The owners of the Defendants, 151 PALMER ROAD, MONSON, MA; 4026
PLEASANT STREET, THORNDIKE, MA; and 2041-2043 HIGH STREET, THREE RIVERS, MA;
had no reason to know about the activities at the properties.

WHEREFORE, the Defendants respectfully request that the Court: (1) dismiss the
Plaintiffs’ First Amended Verified Complaint for Forfeiture Jn Rem; (2) award the Defendants costs,
disbursements, reasonable attorneys’ fees incurred in defending this action; (3) grant such other and
further relief as may be just, proper and equitable, and (4) afford to the Defendants herein, a JURY
TRIAL, on all causes of action for which a jury is permitted to be the trier of issues of fact, as
Defendants expressly demand a jury trial in this Action.

Dated: Everett, MA
November 13, 2020
/s/ Scott Gediman____
Scott Gediman, Esq.
Gediman & Gediman, PC
512 Broadway
Everett, MA 02149

scott@gedimanandgediman.com

Local Counsel for Defendants:

Page 2 of 3
Dated:

Case 3:20-cv-30108-MGM Document 38 Filed 11/13/20 Page 3 of 4

Carle Place, NY
November 9, 2020

36 MAIN STREET, MONSON MA;

151 PALMER ROAD, MONSON, MA;

4026 PLEASANT STREET, THORNDIKE, MA; and
2041-2043 HIGH STREET, THREE RIVERS, MA

 

Jerahah L. Scher, Esq.
Th er Law Firm, LLP
One Old Country Road, Suite 385
Carle Place, New York 11514
(516) 746-5040
jscher@scherlawfirm.com
Pro Hac Vice Admitted Counsel for the Defendants:
36 MAIN STREET,MONSON MA;
151 PALMER ROAD, MONSON, MA;

4026 PLEASANT STREET, THORNDIKE, MA; and
2041-2043 HIGH STREET, THREE RIVERS, MA

HAWang, John (Boston Client)\Marjuana Crim Matter (320-¢v-30108-MGM)\Pleadings\Answer_vI docx

Page 3 of 3
Case 3:20-cv-30108-MGM Document 38 Filed 11/13/20 Page 4 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
Plaintiff,

v.
Civil Action No.: 3:20-cv-30108-MGM
32 MAIN STREET, MONSON, MA;
36 MAIN STREET, MONSON, MA;
151 PALMER ROAD, MONSON, MA;
4026 PLEASANT STREET, THORNDIKE,
MA; and 2041-2043 HIGH STREET,
THREE RIVERS, MA,

Defendants.

Nome ee” me Smee Nene! Wet Nee emt Nee Neg neg gee) ee”

VERIFICATION

STATE OF NEW YORK )
) ss.:
COUNTY OF NASSAU )

XING GAO WANG a/k/a XING GUO WANG, XING G. WANG, JOHN WANG,
being duly sworn, deposes and says under penalty of perjury that:

Deponent is a member of Onboard Hospitality LLC, the Defendant in this matter and has

read the foregoing Verified Answer with Affirmative Defenses in Response to the Plaintiff's
First Amended Verified Complaint for Forfeiture Jn Rem and knows the contents thereof: the

same is true to deponent’s own knowledge, except as to the matters therein alleged upon
information and belief, and those matters deponent believes to be true.

SAE T~

 

 

Xing Gao Wang a/k/a Xing Guo Wang,
Xing G. Wang, John Wang

Sworn to before me this
9" day of November 2020

 

 

-

ot ryj Public SOHER

‘JOHATHAN L.
“Rotary Public ese

i ees 5
¥ ouaiitied in eau {uy

Lommissinn Expir

ol ay Es

Page 1 of 1
